  Case: 1:20-cv-00461-MRB-KLL Doc #: 6 Filed: 07/07/20 Page: 1 of 2 PAGEID #: 44




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Daniel Bronson,

       Plaintiff,

                v.                                        Case No. 1:20cv461

Isaac Elliot,                                             Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on June 19, 2020 (Doc. 5).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 5) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 5) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

Complaint (Doc. 4) is DISMISSED with prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b)(1).




                                              1
 Case: 1:20-cv-00461-MRB-KLL Doc #: 6 Filed: 07/07/20 Page: 2 of 2 PAGEID #: 45




      The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this

order would not be taken in good faith and therefore the Court denies plaintiff leave to

appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

        IT IS SO ORDERED.


                                                   s/Michael R. Barrett
                                                Michael R. Barrett, Judge
                                                United States District Court




                                            2
